Burgess, J.
Defendant was convicted of assault upon one George Porter, with a pistol, with intent to kill, and his punishment fixed at three years in the penitentiary. Prom the judgment and sentence he appeals.
At the time of the difficulty, the defendant and Porter were neighbors living on adjoining lots in the town of Rolla. Porter’s sixteen year old daughter, Maud, had been staying at the defendant’s about one week and her father wanted her to come home as he seemed to think that defendant had some improper motive in keeping her there; had heard that defendant had bought her a trunk, which was proved to be true, and that he had said that he was going to send her off and then follow her. Maud did not want to go home *402but her father compelled her to do so¡ A day or two before the assault, defendant and Porter had some worded controversy over the girl. Defendant had, also, gone to Steelville and written her a letter from there. While Maud was staying at defendant’s, he was living with a woman whom he claimed as his wife.
After the first controversy between the parties, defendant procured a pistol and some cartridges for it. At the time Porter took his daughter home from Williams’ house, about the time he reached home with her, defendant came out of his house with a monkey wrench in his hand, picked up a couple of rocks and began cursing Porter. Porter and daughter went into the house and in a short time, when the family were at supper, the defendant went over and into the house, with a pistol in his hand, and began cursing and abusing Porter, when Porter’s wife shut the door between the room in which the family were and the one in which the defendant was standing; defendant then ran out of doors and to a window of the dining room in which the prosecuting witness and family were, and pointed a pistol at Porter, Porter running into the front room. It appears that just before defendant went over with the pistol he fired one shot in his own yard. During this visit defendant said to Porter that he “allowed to get him by 10 o’clock next morning.” The next morning Porter went down town to swear out a warrant for the arrest of the defendant, when defendant again followed him with a pistol and cursed and abused him. The pistol was not fired at or in the presence of Porter. Threats of the defendant were also proved. He did not testify as a witness in the case.
This court has so often decided that it would not undertake to. pass upon the weight of- the evidence in jury trials in criminal cases in order to determine *403whether or not the defendant was guilty as charged, that it is deemed unnecessary to cite authorities with respect thereto. We, therefore, dismiss this subject without further comment.
Defendant complains of certain remarks by counsel representing the state during their argument to the jury, but while the record shows that objections were timely made, it does not show that exception was saved to the action of the court. In order that such matters may be the subject of review in this court, it is necessary that exception be duly saved, at the time of the adverse ruling of which complaint is made, otherwise there is nothing here to be passed upon. State v. Maloney, 118 Mo. 112.
Another contention is that the court committed error in admitting statements of different witnesses bearing on the relations between defendant and Maud Porter, but the only questions to which objections were made and properly saved were propounded to her as follows:
11Q. I will ask you if he (defendant) wrote you some letters from Steelville? A. Wes sir; he wrote me one; I suppose he wrote.
“Q. Did you and he have your pictures taken together1? A. Yes sir, we did.”
The objections to these questions should have beén sustained. The evidence was only calculated to prejudice the jury against the defendant. However reprehensible his conduct may have been with reference to this young girl, such facts should not have been permitted to go to the jury. Such evidence we think could have been but prejudicial to the. rights of defendant, who was entitled to have his case' tried freed from the damaging effects that it must have had upon the minds of the jury. Nothing appeals stronger to the prejudices of mankind than such facts as were detailed *404by the witnesses in this case with respect of defendant’s relations with Mand Porter, his statements in regard thereto, as well also as her statements and actions. For the admission of this evidence the judgment must be reversed and the cause remanded for further trial. It is so ordered.
All of this division concur.